 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 1:08-CR-00271 DAD
11
                                  Plaintiff,            ORDER ON STIPULATION FOR AMENDED
12                                                      SPECIAL CONDITIONS OF SUPERVISED
                            v.                          RELEASE
13
     JEFFREY ALAN BROHN,                                COURT: Honorable Dale A. Drozd
14
                                 Defendant.
15

16

17          The court has reviewed the reviewed the decision from the United States Court of Appeals for
18 the Ninth Circuit that was issued on September 3, 2019. (Doc. No. 181.) That order vacated Special

19 Conditions of Supervised Release Nos. 9 and 10 imposed by the undersigned when sentencing defendant

20 Brohn for violating the conditions of his Supervised Release and remanded the matter with respect to

21 those conditions and to receive the input of the parties and the probation officer. (Id.) The court has

22 now also reviewed the stipulation of the parties, which was drafted after consulting the probation office

23 and is signed by the defendant as well as his counsel, following remand and approves the parties’

24 proposed language for the modifications of Special Conditions Number 9 and Number 10 of defendant’s

25 Supervised Release. (Doc. No. 183.) Accordingly, it is ordered that the stipulation of the parties and the

26 /////
27 /////

28 /////



30
 1 new terms of supervised release, as to Special Conditions Number 9 and Number 10, be incorporated

 2 into the record.

 3 IT IS SO ORDERED.

 4
        Dated:   October 22, 2019
 5                                                 UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
30
